DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2021.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).



Claims 7, 10, and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.).

De Henau et al., claims sets of probes that hybridize to adjacent locations in a target polynucleotide.  As seen in claim 5, the set can comprise two or three probes.
5. A set of two or three polynucleotide probes which hybridize to the same target sequence in adjacent locations on said target sequence, said probes hybridizing specifically to SEQ ID NO 1 or SEQ ID NO 2 or homologues, or to their RNA form wherein T is replaced by U, or to their complementary form, wherein there are no more than 25 nucleotides between said probes along said target sequence.  (Emphasis added)

	
De Henau et al., in paragraph [0101], teach using probes that are designed such that they anneal close to one another, with a preferred embodiment being “about 1 to about 5 bases”.  As stated therein:

[0101] When annealed to the target sequence, the hybridization probes must be located very close to each other, in a head to tail arrangement. Usually, the gap between the labeled 3' end of the first probe and the labeled 5' end or the second probe is as small as possible, and notably consists of about 0 to 25 bases, and preferably of about 1 to about 5 bases. This allows for a close vicinity of the FRET donor compound and the FRET acceptor compound, which is typically 10-100 Angstrom.  (Emphasis added)

De Henau et al., in paragraphs [0042] and [0043], teach that the nucleic acid probes can be labeled, and that the label can be fluorescent.  As stated therein:
[0042] The term "labeled" refers to the use of labeled nucleic acids. Labeling may be carried out by the use of labeled nucleotides incorporated during the polymerase step of the amplification such as illustrated by Saiki et al. (1988) or Bej et al. (1990) or by the use of labeled primers, or by any other method known to the person skilled in the art. The nature of the label may be isotopic (32P, 35S, etc.) or non-isotopic (biotin, digoxigenin, fluorescent dye, biotin, enzyme, etc.).   (Emphasis added)

[0043] The term "signal" refers to a series of electromagnetic waves (for example fluorescence), or changes in electrical current which carry information. The signal can be directly visible, or can be made visible and/or interpretable by different means or devices.  (Emphasis added)

De Henau et al., in paragraph [0100], teach that the fluorescent labels can be that which participate in FRET.  As stated therein:
[0100] The Fluorescence Resonance Energy Transfer (FRET) hybridization probe test format is especially useful for all kinds of homogenous hybridization assays (Matthews, J. A. and Kricka, L. J., Anal Biochem 169 (1988) 1-25). It is characterized by two single-stranded hybridization probes which are used simultaneously and are complementary to adjacent sites of the same strand of an (amplified) target nucleic acid. Both probes are labeled with different fluorescent components. When excited with light of a suitable wavelength, a first component transfers the absorbed energy to the second component according to the principle of fluorescence resonance energy transfer such that a fluorescence emission of the second component can be measured only when both hybridization probes bind to adjacent positions of the target molecule to be detected. 

While De Henau et al., teach using FRET, and the need for a probe pair to be labeled with both donor and acceptor of fluorescent energy, they have not been found to teach using three probes in a FRET assay where the first and third probes have the same donor, and the second probe having an acceptor.

Wittwer et al., in claim 12, claims a method which comprises using three probes, which are described as forming two pairs- a first and second probe, and a second and third probe.  The first and third probes can comprise a FRET donor while the second probe can comprise an acceptor.  

While Wittwer et al., teach using three probes, the second probe is described as comprising different acceptors of energy provided by the first and third probes.


Boell et al., in paragraph [0060], teach that the FRET donor is the same for multiple pairs of probes.  As stated therein:
Also within the scope of the present invention, the composition may comprise 2, 3, 4, or 5-6 pairs of FRET hybridization probes, characterized in that each pair of FRET hybridization probe hybridizes to a different nucleic acid sequence. Preferably, all FRET donor moieties of said multiple pairs of hybridization probes are identical. Most preferably, all donor moieties are fluorescein.  (Emphasis added)


In view of the above presentation, it would have been obvious to one of ordinary skill in the art to have modified the 3-probe set of De Henau et al., whereby each of the three probes was labeled with a member of a FRET pair where the first and third probes comprise a FRET donor and the second probe comprising a FRET acceptor as disclosed by Wittwer et al., with the donor for the first and third probes being the same as disclosed by Boell et al.

Said ordinary artisan would have been motivated to use a common donor on the first and third probes and a single acceptor on the second probe for to do so would require fewer reagents and less time, effort, and financial resources required to produce the needed reactants. 

In addition to the aspect of using fewer reagents (a common FRET energy donor on two (first and third) probes and only 1 acceptor on the second probe), it would have been obvious to said ordinary artisan that by using a common energy donor on two probes that bind to the same target nucleic acid,  there would be an immediate increase in sensitivity if for some unknown or unexpected situation had occurred whereby one of the two donor probes had not bound to the target, the other donor probe would still be able to send FRET energy to the acceptor probe, which in turn would allow for the acceptor probe to thereby produce a signal.  It also stands to reason that by having two probes provide energy to a common acceptor probe (second probe), the acceptor probe would be acquiring a greater amount of activation energy and would thusly provide an even stronger signal that would be detected.

In view of the well-developed state of the art and the increased sensitivity provided by using the 3-probe sets, one would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 7, 10, and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.).


Claims 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.) as applied to claims 7, 10, and 11 above, and further in view of US 2015/0203902 A1 (Hayashizaki et al.).

See above for the basis of the rejection as it pertains to the disclosures of De Henau et al., Wittwer et al., and Boell et al.


Neither De Henau et al., Wittwer et al., nor Boell et al., have been found to teach using “a fluorescent atomic group exhibiting excitonic effects.”

Hayashizaki et al., in the abstract, teach:
The nucleic acid probe includes a nucleic acid molecule, and the nucleic acid molecule includes a plurality of fluorescent dye moieties that exhibit an excitonic effect. At least two of the fluorescent dye moieties that exhibit an excitonic effect are bound to the same base or two adjacent bases in the nucleic acid molecule with each fluorescent dye moiety being bound via a linker (a linking atom or a linking atomic group). (Emphasis added)

In view of the teachings of Hayashizaki et al., it would have been obvious to one of ordinary skill in the art to have modified the probes of De Henau et al., Wittwer et al., and Boell et al., whereby the probes comprise the “fluorescent dye moieties that exhibit an excitonic effect” as disclosed by Hayashizaki et al., as they have the potential to provide far greater signal when the probe is hybridized to a target sequence.  
In view of the well-developed state of the art and the increased sensitivity provided by using the 3-probe sets which comprise the fluorescent dye moieties of Hayashizaki et al., one would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.) as applied to claims 7, 10, and 11 above, and further in view of US 2015/0203902 A1 (Hayashizaki et al.). 

Response to argument.
Applicant’s representative, at pages 2-7 of the response of 18 February 2022, hereinafter the response, traverses the rejections of claims under 35 USC 103(a).
At pages 2-6 of the response said representative addresses the teachings of De Hanau et al., Witter et al., and Boell et al., individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Said representative, at page 6 of the response, asserts: 
Boell et al. disclose that the donors are the same when there are multiple detection targets as shown in the above figure. The purpose of this configuration is to distinguish the detection target by the shape of the amplification curve of real-time PCR. Boell et al. do not use the same donors in order to increase the detection sensitivity of a single detection target (target nucleic acid molecule) as in the present invention.

Further, Boell et al. do not mention that the problem to be solved by their invention is to increase the detection sensitivity of a specific detection target by using the same donors. Since the purpose of Boell et al. is to distinguish between the multiple types of the detection targets, Boell et al. do not provide any motivation to combine with De Henau et al. and Wittwer et al.

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  As noted above, said ordinary artisan would have been motivated to use a common donor on the first and third probes and a single acceptor on the second probe for to do so would require fewer reagents and less time, effort, and financial resources required to produce the needed reactants. 

In addition to the aspect of using fewer reagents (a common FRET energy donor on two (first and third) probes and only 1 acceptor on the second probe), it would have been obvious to said ordinary artisan that by using a common energy donor on two probes that bind to the same target nucleic acid,  there would be an immediate increase in sensitivity for if for some unknown or unexpected situation had occurred whereby one of the two donor probes had not bound to the target and/or was unable to transmit/donate any energy of activation, the other donor probe would still be able to donate FRET energy to the acceptor probe, which in turn would allow for the acceptor probe to thereby produce a signal thereby indicating that the target sequence was present.  It also stands to reason that by having two probes donate the same FRET energy to a common acceptor probe (second probe), the acceptor probe would be acquiring a greater amount of activation energy and would thusly provide an even stronger signal that would be detected.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 7, 10, and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.).


Applicant’s representative, at page 7 of the response, asserts:
Claims 8 and 9 depend from claim 7 directly or indirectly. Hayashizaki et al. do not cure
the deficit disclosure in the combination of De Henau et al., Wittwer et al., and Boell et al. discussed above. Thus, the dependent claims are patentable over the cited references for at least the same reasons as claim 7.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection. As evidenced in the response, traversal is predicated not on any alleged deficiency in the teachings of Hayashizaki et al., but rather on alleged deficiencies in the teaching of De Hanau et al., Witter et al., and Boell et al.  As set forth above, the rejection of claims 7, 10, and 11 has been maintained.  Therefore, the rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over US 2009/0017456 A1 (De Henau et al.), US RE42,325 E (Wittwer et al.) and US 2006/0051796 A1 (Boell et al.) as applied to claims 7, 10, and 11 above, and further in view of US 2015/0203902 A1 (Hayashizaki et al.) I maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634